DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment
This Office Action is responsive to amendment filed on 06/21/2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 10-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanna et al. (US 6, 761,308, cited by applicant) in view of Asano (US 2007/0016795).

Hanna is silent to receive a user profile data including client-specific user settings and wherein receiving the user settings for the cash handling device from the at least one banking server comprises receiving one or more usernames and passwords associated with one or more authorized users of the cash handling device.
However, Asano teaches banking system (fig. 1) comprising receive a user profile data including client-specific user settings (fig. 6, [0141], [0142] and [0220]) and wherein receiving the user settings for the cash handling device (ATM 3) from the at least one banking server (host computer 2) comprises receiving one or more usernames and passwords ([0071]) associated with one or more authorized users of the cash handling device (figs. 6-8).
In view of Asano’s teaching, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hanna by incorporating the teaching as taught by Asano so as to prevent 
Regarding claim 2, Hanna as modified by Asano teaches all subject matter claimed as applied above.  Hanna further teaches wherein validating the at least one deposit item received for deposit at the deployment location of the cash handling device comprises: scanning, by the currency scanning system, one or more deposit items received for deposit; sorting, by the currency transport system, the one or more deposit items received for deposit; and physically storing, by the currency transport system, in the one or more currency storage cartridges, the one or more deposit items received for deposit (col. 3, lines 30-38).
Regarding claim 3, Hanna as modified by Asano teaches all subject matter claimed as applied above.  Hanna does not explicitly teach “second user” as claimed. However, it would be understood the cash handling devices are capable of serving plurality of users with different type of transactions of available functions and the credential requirements should be applied (fig. 1, col. 8, lines 23-35; col. 22, line 33 to col. 28-3).
Regarding claim 4, Hanna as modified by Asano teaches all subject matter claimed as applied above.  Hanna further teaches wherein validating the at least one change order item received for exchange at the deployment location of the cash handling device comprises: scanning, by the internal currency scanning system, one or more change order items received for exchange; sorting, by the internal currency transport system, the one or more change items received for exchange; and physically storing, by the internal currency transport system, in the one or more 
Regarding claim 5, Hanna as modified by Asano teaches all subject matter claimed as applied above.  Hanna further teaches wherein the deposit information directs the at least one banking server to credit the at least one treasury account associated with the first user of the cash handling device with an amount of funds associated with the at least one deposit item received for deposit at the deployment location of the cash handling device and validated by the cash handling device (col. 7, lines 30-45 and col. 8, lines 23-35).
Regarding claim 6, Hanna as modified by Asano teaches all subject matter claimed as applied above.  Hanna further teaches wherein configuration information stored by the cash handling device defines one or more usage limits, wherein validating the at least one deposit item received for deposit at the deployment location of the cash handling device comprises enforcing the one or more usage limits defined by the configuration information stored by the cash handling device, and wherein validating the at least one change order item received for exchange at the deployment location of the cash handling device comprises enforcing the one or more usage limits defined by the configuration information stored by the cash handling device (transaction limits, col. 29, lines 30-50).
Regarding claim 7, Hanna as modified by Asano teaches all subject matter claimed as applied above.  Asano further teach generation alert threshold based withdrawal (fig. 8) as claimed.  However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have 
Regarding claim 10, Hanna as modified by Asano teaches all subject matter claimed as applied above.  Hanna further teaches wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, cause the cash handling device to: receive, from a third user of the cash handling device, input defining one or more configuration settings for the cash handling device; and store configuration information based on receiving the input defining the one or more configuration settings for the cash handling device from the third user of the cash handling device (configuration settings as shown in figs. 29, 30, 33, 34, 37, 46-48, 51 and 56).
Regarding claims 11, 15 and 19, Hanna as modified by Asano teaches all subject matter claimed as applied above.  Hanna further teaches wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, cause the cash handling device to: receive, via the communication interface, and from the at least one banking server, configuration information defining one or more configuration settings for the cash handling device (setting for transaction limits and setting for bill denomination (col. 29, lines 30-50 and col. 18, line 66 to col. 19, line 8)); and store the configuration information defining the one or more configuration settings for the cash handling device received from the at least one banking server (these configurations would be stored in one of the working memory).
Regarding claims 12 and 16, Hanna as modified by Asano teaches all subject matter claimed as applied above except for one or more organization personal 
Regarding claims 13, 17 and 20, Hanna as modified by Asano teaches all subject matter claimed as applied above.  Hanna further teaches wherein receiving the user settings for the cash handling device from the at least one banking server comprises receiving language settings or accessibility settings associated with one or more authorized users of the cash handling device (col. 11, lines 13-27).
Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanna as modified by Asano as applied to claim 1 above, and further in view of Sanders (US 8,602,295, cited by applicant).
Regarding claims 8 and 9, Hanna as modified by Asano teaches all subject matter claimed as applied above except for the cash handling device is placed in a retail banking center or a shopping mall.
However, Sanders teaches cash handling device can be located at various sites such as banking center and shopping mall (col. 3, lines 24-42).
In view of Sanders’s teaching, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify .
Response to Arguments
Applicant’s arguments, see Remarks, filed 06/21/2021, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hanna, Asano and Sanders.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuyen Kim Vo whose telephone number is (571)270-1657.  The examiner can normally be reached on Mon- Thurs: 8AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN PAIK can be reached on (571) 272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.